DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10524390. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims are very similar as shown below as an example.

Instant Application 17/398725
Patent 10,524,390
An electronic device, comprising: a top plate having a first portion with a first upper surface that is formed along an outer edge of the top plate, and a second portion with a second upper surface that is positioned at an elevation that is lower than an elevation of the first upper surface, the second upper surface extending from a first end part of the top plate to a second end part of the top plate; a bottom plate provided under the top plate; and a circuit board disposed between the top plate and the bottom plate and mounted with an electronic component.

2. The electronic device according to claim 1, wherein: the top plate has opposing first and second edges and opposing third and fourth edges, the opposing third and fourth edges being perpendicular to the first and the second edges, the first end part being formed at the first edge, the second end part being formed at the second edge, the third end part being formed at the third edge, and the fourth end part being formed at the fourth edge; and the first upper surface is formed along the third end and the fourth end.

3. The electronic device according to claim 2, wherein the first upper surface is formed on a protrusion that extends from the second surface.

4. The electronic device according to claim 3, wherein the protrusion includes a first protrusion formed along the third end and a second protrusion formed along the fourth end.

5. The electronic device according to claim 4, wherein the second upper surface extends to the third edge at portions of the top plate between the first protrusions and to the fourth edge at portions of the top plate between the second protrusions.

6. The electronic device according to claim 3, wherein the protrusion includes a plurality of recessed portions, and the each of the recessed portions has a screw hole formed therethrough.

7. The electronic device according to claim 1, wherein the bottom plate includes a first portion with a first lower surface and a second portion with a second lower surface that is positioned at an elevation that is higher than an elevation of the first lower surface, the second lower surface extending from a first end part of the bottom plate to a second end part of the bottom plate.

8. The electronic device according to claim 7, wherein a height from the first lower plate to the first upper surface conforms to Small Form Factor (SFF) standard.

9. The electronic device according to claim 1, wherein long edges of the second upper surface are formed along a flow path of a fluid flowing on the surface of the electronic device.

10. The electronic device according to claim 9, wherein the fluid flows from the first edge to the second edge.

11. The electronic device according to claim 9, wherein the fluid is airflows.

1. An electronic device comprising: a top plate having a first portion with a first upper surface, and a second portion with a second upper surface that is positioned at an elevation that is lower than an elevation of the first upper surface, the second upper surface extending from a first end part of the top plate to a second end part of the top plate, the top plate further including a plurality of recessed portions on the first portion, each of the recessed portions having a screw hole formed therethrough; a bottom plate provided under the top plate; and a circuit board placed between the top plate and the bottom plate and mounted with an electronic component, wherein the top plate has opposing first and second edges and opposing third and fourth edges that are perpendicular to the first and the second edges, the first end part being formed at the first edge and the second end part being formed at the second edge, and wherein the first upper surface is formed along an outer edge of the top plate to extend from the first edge of the top plate to the second edge of the top plate, and the second upper surface is formed at an interior portion of the top plate to extend from the first edge of the top plate to the second edge of the top plate, but neither to the third edge of the top plate nor to the fourth edge of the top plate.
2. The electronic device according to claim 1, wherein the first upper surface is formed on a protrusion that extends from the second upper surface.

3. The electronic device according to claim 1, wherein the first upper surface and the second upper surface form a step.

4. The electronic device according to claim 1, wherein the top plate has a rectangular shape and the first and second edges are short edges of the rectangular shape.

5. The electronic device according to claim 1, wherein the top plate has a rectangular shape and the first and second edges are long edges of the rectangular shape.

9. The electronic device according to claim 1, wherein the first upper surface is formed on a plurality of protrusions, each of which extends from the second upper surface.

10. The electronic device according to claim 1, wherein one of the recessed portions is along the third edge of the top plate and one of the recessed portions is along the fourth edge of the top plate.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard A. MATAYA (MATAYA) US 2015/0331460.
As per claim 1 MATAYA disclose;
An electronic device (fig. 3) comprising: 
a top plate (318) having a first portion (See reproduced fig. 3 below item P1 at 336) with a first upper surface (US1) that is formed along an outer edge of the top plate (Fig. 3), 
and a second portion (P2) with a second upper surface (US2) that is positioned at an elevation that is lower than an elevation of the first upper surface (fig. 3 PS2 is at lower elevation), 

    PNG
    media_image1.png
    699
    1348
    media_image1.png
    Greyscale

the second upper surface (US2) extending from a first end part of the top plate to a second end part of the top plate; (Fig. 2 shows cross section, therefor US2 runs from front to back)
a bottom plate (342) provided under the top plate; and a circuit board (302) disposed between the top plate and the bottom plate and mounted with an electronic component.(fig. 3)

As per claim 2 MATAYA disclose;
the top plate (318) has opposing first (at front end) and second edges (at back end) and opposing third (S3 Left side) and fourth edges ( S4 right side), the opposing third and fourth edges being perpendicular to the first and the second edges (Item 318 is rectangular shape see fig. 4 and 5), the first end part being formed at the first edge, the second end part being formed at the second edge, the third end part being formed at the third edge, and the fourth end part being formed at the fourth edge; and the first upper surface is formed along the third end (on left side) and the fourth end (on right side).

As per claim 3 MATAYA disclose;
the first upper surface (US1) is formed on a protrusion that extends from the second surface.(US2)

As per claim 4 MATAYA disclose;
the protrusion includes a first protrusion formed along the third end (at S3) and a second protrusion formed along the fourth end (at S4).

As per claim 8 MATAYA disclose;
a height from the first lower plate to the first upper surface conforms to Small Form Factor (SFF) standard. (Para 0018 “2.5 inch form factor.”—is small form factor size)

As per claim 9 MATAYA disclose;
long edges of the second upper surface are formed along a flow path of a fluid flowing on the surface of the electronic device. (Fig. 3 and 5A shows air flow path along long edges)

As per claim 10 MATAYA disclose; 
the fluid flows from the first edge to the second edge. (Fig. 3 and 5A shows air flow path along long edges)

As per claim 11 MATAYA disclose;10.
the fluid is airflows. (Fig. 3 and para 0003 “airflows”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over MATAYA fig. 1 in view of fig. 4 or 6.
Regarding claim 5 MATAYA fig. 1 disclose first and second protrusions but does not teach the second upper surface extends to the third edge at portions of the top plate between the first protrusions and to the fourth edge at portions of the top plate between the second protrusions.
	However MATAYA in paragraph 0045 “The shapes and sizes of the exterior protrusions can vary based on different design considerations. As
discussed in more detail below with reference to FIGS. 4 to 6, and further fig. 4 and 6 teaches the second upper surface extends (see fig. 6 below as shown by arrow E3 to E4) to the third edge at portions of the top plate between the first protrusions (Fig. 6 shows gap between protrusions starts at third edge E3 see fig. below) and to the fourth edge at portions ( E4at right side) of the top plate between the second protrusions. Further other shapes and variations are possible e.g. moving end protrusions at the edge as shown in fig. 3)

    PNG
    media_image2.png
    280
    503
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Fig. 1 and 4 or 6 by incorporating the teaching of Fig. 6, into Fig. 3 to modify top surface. One having ordinary skill in the art would have found it motivated to use teachings of fig. 6 to provide improved flow pattern to maximize cooling performance as required.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MATAYA in view of Yoshiharu Matsuda (Matsuda) US 2016/0270261.
Regarding claim 6 MATAYA disclose first and second protrusions but does not teach the protrusion includes a plurality of recessed portions, and the each of the recessed portions has a screw hole formed therethrough.
	However in analogues art Matsuda teaches, the protrusion includes a plurality of recessed portions, and the each of the recessed portions has a screw hole formed therethrough. (Fig. 2 reproduced below “R” recessed for screw hole)

    PNG
    media_image3.png
    241
    656
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine MATAYA and Matsuda by incorporating the teaching of Matsuda modify top surface to have recesses for screws. One having ordinary skill in the art would have found it motivated to use well known teachings of Matsuda to heat dissipation surface with screw mounting recesses.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MATAYA in view of Matsuda.
Regarding claim 7 MATAYA disclose, first upper surface and second upper surface on top cover and shows heat dissipation through bottom cover (fig. 3 items 328 and 330) but does not specifically disclose obvious duplication of top surface of top cover with fins.
	However in analogues art Matsuda teaches, wherein the bottom plate includes a first portion with a first lower surface (see below LS) and a second portion with a second lower surface (US) that is positioned at an elevation that is higher than an elevation of the first lower surface, the second lower surface extending from a first end part of the bottom plate to a second end part of the bottom plate. (See fig.4 reproduced below)

    PNG
    media_image4.png
    486
    656
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine MATAYA and Matsuda by incorporating the teaching of Matsuda, into the system of MATAYA to use different elevations on bottom plate. One having ordinary skill in the art would have found it motivated to use teachings of Matsuda to provide increased heat dissipation by increasing air flow through difference elevations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835